EXHIBIT 4
                                                          M&T BANK - DOCUMENTS REDACTED AS PRIVILEGED
                                                                                                                                                                       Additional Information re
                                                                                                                                                                         privilege redactions
Beg. Bates No.   End Bates No.   Doc. Type      Date               From                   TO                      CC                  Subject          Reason Redacted    relating to the RSP

                                                                                                                               Administrative Budget                     Redaction to legal advice re
 GF0000256        GF0000258        Email      9/6/2018    Mellin, Matthew P.    Rizzuto Sr, Joseph                             Distribution Options       Privileged          admin function

                                                                                Coletti, Janet          Fox, Sarah
                                                                                Pichler, Anabel         Hartman, Michelle
                                                                                Trolli, Michele         Diblasio, Diane
                                                                                King, Darren            Monte, Barb
                                                                                Gold, Rich              Bennett, Carol                                                   Page 2 redaction of advice
                                                                                Hickey, Brian Todaro,   Pokerwinski, Debbie                                              from class action litigation
 GF0001024        GF0001026        Email      9/5/2018    Odrobina, Ann Marie   Mike Spychala, Mike     Kozlowski, Gerri                                  Privileged           counsel re IPS
                                                                                                                                                                            Page 1 redaction to
                                                                                                                                                                          seeking advice from class
                                                                                                                                                                         action litigation counsel re
 GF0001176        GF0001178         Email     8/7/2018    Mellin, Matthew P.    Odrobina, Ann Marie     Rizzuto Sr, Joseph                                Privileged                  IPS
                                 Attachment                                                                                                               Privileged

                                                                                                                                                                       Page 1 redaction to seeking
                                                                                                                                                                        advice from class action
 GF0001284        GF0001284        Email      6/20/2018   Mellin, Matthew P.    Rizzuto Sr, Joseph                                                        Privileged     litigation counsel re IPS
                                                                                                                                                                       Paragraph 12 redaction for
                                                                                Odrobina, Ann Marie                                                    Privileged/Non-    advice related to class
 GF0002755        GF0002756        Email      8/8/2017    Mellin, Matthew P.    Rizzuto Sr, Joseph                             List of Action Items      Responsive                action

                                                                                Odrobina, Ann Marie     Ronan, Sean Baum,                                                 Paragraph 1 redaction of
                                                                                Rizzuto Sr, Joseph      Sabra M. Mariani, II,                          Privileged/Non-     advice from class action
 GF0002764        GF0002767        Email      9/7/2018    Mellin, Matthew P.    Hoestermann, Joseph     William               List of Action Items       Responsive        litigation counsel re IPS
                                                                                                                                                                          Paragraph 1 redaction to
                                                                                Odrobina, Ann Marie                                                                       seeking advice from class
                                                                                Rizzuto Sr, Joseph                                                     Privileged/Non-   action litigation counsel re
 GF0002768        GF0002771        Email      7/24/2018   Mellin, Matthew P.    Hoestermann, Joseph                            List of Action Items      Responsive                    IPS
                                                                                                                                                             Additional Information re
                                                                                                                                                               privilege redactions
Beg. Bates No.   End Bates No.   Doc. Type     Date               From                 TO                     CC             Subject         Reason Redacted    relating to the RSP

                                                                                                                                                               RSP Paragraph 1 redaction
                                                                                                                                                                of advice from corporate
                                                                                                                                                                 litigation counsel re IPS
                                                                                                                                                                and seeking advice from
                                                                                                                                                               class action counsel re IPS.
                                                                                                                                                               RSP Paragraph 8 reference
                                                                              Odrobina, Ann Marie                                                                 to seeking advice from
                                                                              Rizzuto Sr, Joseph                                             Privileged/Non-       class action litigation
 GF0002772        GF0002774       Email      2/21/2018   Mellin, Matthew P.   Hoestermann, Joseph                     List of Action Items     Responsive                 counsel.

                                                                                                                                                                    RSP Paragraphs 3
                                                                                                                                                                reference to seek advice
                                                                                                                                                               from class action litigation
                                                                                                                                                                   counsel re ISP. RSP
                                                                                                                                                                Paragraph 8 reference to
                                                                              Odrobina, Ann Marie                                            Privileged/Non-    seeking advice from class
 GF0002778        GF0002780       Email      11/9/2017   Mellin, Matthew P.   Rizzuto Sr, Joseph                      List of Action Items     Responsive       action litigation counsel.

                                                                                                                                                               RSP Paragraph 6 reference
                                                                                                                                             Privileged/Non-     to legal advice re WT
 GF0002788        GF0002790       Email      2/20/2015   Mellin, Matthew P.   Ann Marie Odrobina                      List of Action Items     Responsive            Mutual funds

                                                                              Ann Marie Odrobina                                                               RSP Paragraph 1 reference
                                                                              Rizzuto Sr, Joseph                                             Privileged/Non-   to advice from class ction
 GF0002791        GF0002794       Email      5/29/2018   Mellin, Matthew P.   Hoestermann, Joseph                     List of Action Items     Responsive       litigation counsel re IPS

                                                                                                                                                               RSP Pragraph 1 relates to
                                                                                                                                                               communication with class
                                                                                                                                                                action litigation counsel.
                                                                                                                                                               RSP Paragraph 2 relates to
                                                                              Odrobina, Ann Marie                                            Privileged/Non-    advice from class action
 GF0002799        GF0002802       Email      1/19/2017   Mellin, Matthew P.   Rizzuto Sr, Joseph    Porter, Mary L.   List of Action Items     Responsive       litigation counsel re IPS.
                                                                                                                                                                Additional Information re
                                                                                                                                                                  privilege redactions
Beg. Bates No.   End Bates No.    Doc. Type      Date                From                 TO                     CC             Subject         Reason Redacted    relating to the RSP

                                                                                 Odrobina, Ann Marie                                                              RSP Paragraph 1 reference
                                                                                 Rizzuto Sr, Joseph                                             Privileged/Non-   to advice from class ction
 GF0002806        GF0002809         Email      3/22/2018    Mellin, Matthew P.   Hoestermann, Joseph                     List of Action Items     Responsive       litigation counsel re IPS

                                                                                                                                                                  RSP Paragraph 1 relates to
                                                                                                                                                                  communications with class
                                                                                                                                                                   action litigation counsel.
                                                                                                                                                                  RSP Paragraph 2 relates to
                                                                                 Odrobina, Ann Marie                                            Privileged/Non-     advice from class action
 GF0002817        GF0002820         Email      11/29/2016   Mellin, Matthew P.   Rizzuto Sr, Joseph    Porter, Mary L.   List of Action Items     Responsive        litigation counsel re IPS.
                                                                                                                                                                  Outline of presentation by
                                 Handwritten                                                                             Committee Meeting      Privileged/Non-        counsel re legal risks
 GF0002860        GF0002862         Notes      8/11/2014    Mellin, Matthew P.                                           Notes                    Responsive              related to RSP
                                 Handwritten                                                                             Committee Meeting      Privileged/Non-    Counsel's notes regarding
 GF0002863        GF0002865         Notes      11/3/2014    Mellin, Matthew P.                                           Notes                    Responsive               legal analysis

                                                                                                                                                                  Outline of presentation by
                                                                                                                                                                  counsel regarding analysis
                                                                                                                                                                    of potential class action
                                 Handwritten                                                                             Committee Meeting      Privileged/Non-    suit in response to letter
 GF0002878        GF0002881         Notes      2/29/2016    Mellin, Matthew P.                                           Notes                    Responsive          and advertisements
                                                                                                                                                                   Page 3 redactions reflect
                                 Handwritten                                                                             Committee Meeting      Privileged/Non-         counsel's mental
 GF0002882        GF0002884         Notes       5/9/2016    Mellin, Matthew P.                                           Notes                    Responsive               impressions
                                                                                                                                                                    Page 1 presentation by
                                 Handwritten                                                                             Committee Meeting      Privileged/Non-    counsel re status of class
 GF0002885        GF0002888         Notes       8/8/2016    Mellin, Matthew P.                                           Notes                    Responsive              action lawsuit
                                                                                                                                                                    Page 6 and 7 redactions
                                 Handwritten                                                                             Committee Meeting      Privileged/Non-   discussion of class action
 GF0002898        GF0002901         Notes       8/7/2017    Mellin, Matthew P.                                           Notes                    Responsive                 litigation
                                                                                                                                Additional Information re
                                                                                                                                  privilege redactions
Beg. Bates No.   End Bates No.    Doc. Type      Date                From        TO   CC         Subject       Reason Redacted     relating to the RSP
                                                                                                                                 Page 1 presentation by
                                 Handwritten                                               Committee Meeting    Privileged/Non- counsel re status of class
 GF0002902        GF0002905         Notes      11/13/2017   Mellin, Matthew P.             Notes                  Responsive          action lawsuit
                                 Handwritten                                               Committee Meeting    Privileged/Non-
 GF0002908        GF0002909         Notes       6/4/2018    Mellin, Matthew P.             Notes                  Responsive     No privileged material
                                 Handwritten                                               Committee Meeting    Privileged/Non-
 GF0002910        GF0002912         Notes      9/10/2018    Mellin, Matthew P.             Notes                  Responsive      No privilged material
